Name: 2006/194/EC: Commission Decision of 2 March 2006 establishing a questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (notified under document number C(2006) 598) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  documentation;  information and information processing
 Date Published: 2007-05-08; 2006-03-09

 9.3.2006 EN Official Journal of the European Union L 70/65 COMMISSION DECISION of 2 March 2006 establishing a questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (notified under document number C(2006) 598) (Text with EEA relevance) (2006/194/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control (1), and in particular Article 16(3) thereof, Whereas: (1) The questionnaire to be used by the Member States for the purpose of drawing up the reports on the implementation of Directive 96/61/EC concerning integrated pollution prevention and control should aim at ascertaining a detailed account of the application by the Member States of the chief measures laid down in that Directive. (2) In view of experience gained in the implementation of Directive 96/61/EC and in the use of previous questionnaires, as set out in Commission Decision 1999/391/EC of 31 May 1999 concerning the questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (implementation of Council Directive 91/692/EEC) (2), the questionnaire for the period 2006 to 2008 needs to be adapted. For the sake of clarity Decision 1999/391/EC should be replaced. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 6 of Directive 91/692/EEC (3), HAS ADOPTED THIS DECISION: Article 1 The questionnaire as set out in the Annex to this Decision related to Directive 96/61/EC is hereby established. The Member States shall use that questionnaire as a basis for drawing up the report to be submitted to the Commission pursuant to Article 16(3) of Directive 96/61/EC covering the period from 1 January 2006 to 31 December 2008. Article 2 Decision 1999/391/EC is hereby repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 March 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 257, 10.10.1996, p. 26. Directive as last amended by Regulation (EC) No 166/2006 of the European Parliament and of the Council (OJ L 33, 4.2.2006, p. 1). (2) OJ L 148, 15.6.1999, p. 39. Decision as amended by Decision 2003/241/EC (OJ L 89, 5.4.2003, p. 17). (3) OJ L 377, 31.12.1991, p. 48. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX PART 1 QUESTIONNAIRE ON THE IMPLEMENTATION OF DIRECTIVE 96/61/EC CONCERNING INTEGRATED POLLUTION PREVENTION AND CONTROL (IPPC) General notes: This third questionnaire under Directive 96/61/EC covers the period 2006 to 2008. In view of the experience gained in the implementation of the Directive and the information already obtained through the first questionnaire and further requested in the second questionnaire, the present questionnaire focuses on the changes and progress made by Member States in the actual implementation of the Directive. As regards transposition aspects, the Commission will pursue all necessary actions to ensure full and proper transposition of the Directive into national laws, notably through diligent follow-up of infringement procedures. In those cases where questions are similar to those of the previous questionnaires, reference can simply be made to previous answers where the situation is unchanged, although this clearly will not be possible for Member States for which this represents the first reporting period. If there have been new developments, these should be described in a new answer. However, in order to help the reader by making questionnaire responses complete, please also generally reproduce the text of the previous answers when they are referred to in this way, unless there are practical reasons against this. While answering the questionnaire on specific questions regarding general binding rules, or official guidelines issued by administrative bodies, please provide outline information on the type of rules or guidelines and web links or other means of accessing them, as appropriate. 1. General description 1.1. Have any significant changes been made since the last reporting period (2003 to 2005) to national or sub-national legislation and to the permitting system(s) that implement Directive 96/61/EC? If so, describe these changes and the reasons for them, and provide references to new legislation. 1.2. Have Member States experienced any difficulties in implementing the Directive 96/61/EC associated with the availability and capacity of staff resources? If so, describe these difficulties, for instance illustrated as appropriate by data on current resources. Describe any plans to address these difficulties (for instance by increasing staff capacity). 2. Numbers of installations and permits (Article 2(3) and 2(4) and Article 4) 2.1. Give details of the numbers of new and existing installations as defined by Directive 96/61/EC (IPPC installations) and permits by activity type, referring to the template and notes laid down in Part 2. 3. Existing installations (Article 5) 3.1. Describe any legally binding measures or administrative plans established to ensure compliance with the requirements referred to in Article 5(1) by 30 October 2007. Have operators been obliged to submit, or could competent authorities request from operators the submission of, permit applications for this purpose? 4. Permit applications (Article 6) 4.1. Describe any general binding rules, guidance documents or application forms produced to ensure that applications contain all the information required by Article 6, either generally or in relation to specific issues (e.g. methodology for the assessment of significant emissions from installations). 5. Coordination of the permitting procedure and conditions (Articles 7 and 8) 5.1. Describe any changes made since the last reporting period in the organisational structure of the permitting procedures (levels of authorities, distribution of competencies, etc.). 5.2. Are there any particular difficulties in ensuring full coordination of the permitting procedure and conditions, especially where more than one competent authority is involved, as required by Article 7? Describe any legislation or guidance documents produced on this issue. 5.3. What legal provisions, procedures or guidance are used to ensure that competent authorities refuse to grant a permit in cases where an installation does not comply with the requirements of Directive 96/61/EC? If available, give information on the numbers and circumstances in which permits have been refused. 6. Appropriateness and adequacy of permit conditions (Articles 3(d), 3(f), 9, 16(1), 16(2)) 6.1. Describe any general binding rules or specific guidelines for competent authorities that have been issued on the following issues: (1) the procedures and criteria for setting emission limit values and other permit conditions. (2) the general principles for the determination of best available techniques. (3) the implementation of Article 9(4). 6.2. Issues related to the BAT Reference Documents (BREFs) established pursuant to Article 16(2) of Directive 96/61/EC: (1) How, in general terms, is the information published by the Commission pursuant to Article 16(2) taken into account generally or in specific cases when determining best available techniques? How are the BREFs concretely used for setting permit conditions? Are the BREFs (or part of them) translated? (2) How useful, as a source of information for determining emission limit values, equivalent parameters and technical measures based on the best available techniques, is the information published by the Commission pursuant to Article 16(2)? How could it be improved? 6.3. Other issues relating to permit conditions: (1) Have environmental management systems been taken into account in setting permit conditions? If so, how? (2) What types of permit conditions or other measures have typically been applied for the purposes of Article 3(f) (site restoration upon definitive cessation of activities) and how have they been implemented in practice? (3) What types of permit conditions relating to energy efficiency have typically been determined (Article 3(d))? How has the possibility set in Article 9(3) to choose not to impose requirements relating to energy efficiency been used? 7. Available representative data (Article 16(1)) 7.1. Provide available representative data on the limit values and environmental performance laid down by specific category of activities in accordance with Annex I to Directive 96/61/EC and, if appropriate, the best available techniques from which those values are derived. Describe how these data have been chosen and collected. The Commission will, before or during the reporting period, suggest guidance for responding to this question in order to target two particular sectors. The reported data (on emission limit values and environmental performance) will be assessed to compare, as far as possible, the limit values set and the performance achieved. A comparison could then be done with the BAT-associated emission levels in BREFs. 8. General binding rules (Article 9(8)) 8.1. For which categories of installations and which requirements, if any, have general binding rules been established, as provided for by Article 9(8)? Provide reference to the general binding rules. What form do such rules take (e.g. who establishes them and what legal status do they have)? When applying such rules, is provision still made for taking into account the local factors (mentioned in Article 9(4))? 8.2. If known, how many installations (either as an absolute number or a percentage) were subject to these rules by the end of the reporting period? 9. Environmental quality standards (Article 10) 9.1. Have cases arisen where Article 10 applies and the use of best available techniques is insufficient to satisfy an environmental quality standard set out in Community legislation (as defined in Article 2(7))? If so, give examples of such cases and the additional measures taken. 10. Developments in best available techniques (Article 11) 10.1. Have any steps been taken to ensure that, in accordance with Article 11, competent authorities follow or are informed of developments in best available techniques? If so, provide details. If not, what plans are there to meet this requirement? 11. Changes to installations (Articles 12 and 2(10)) 11.1. How do competent authorities decide in practice, under Article 12, whether a change in operation may have consequences for the environment (Article 2(10)(a)), and whether such a change is a substantial change which may have significant negative effects on human beings or the environment (Article 2(10)(b))? Give reference to relevant legal provisions, guidance or procedures. 11.2. How many applications for substantial changes were determined during the reporting period? Provide the data by activity type, referring to the template and notes laid down in Part 2. 12. Reconsideration and updating of permit conditions (Article 13) 12.1. Is the frequency of reconsideration and, where necessary, updating of permit conditions (Article 13) specified in national or sub-national law, or determined by other means, such as time limits in permits? If so, what are those other means? Give reference to relevant legislation, guidance or procedures. 12.2. What is the representative frequency (or expected representative frequency) for the reconsideration of permit conditions? In cases of differences between installations or sectors, provide illustrative information if available. 12.3. What does the process of reconsidering and updating permit conditions consist of ? How is the provision to reconsider permit conditions in cases of substantial changes in the best available techniques implemented? Give reference to relevant legislation, guidance or procedures. 13. Compliance with permit conditions (Article 14) 13.1. How is the requirement of Article 14 that operators regularly inform authorities of the results of release monitoring implemented in practice? Give reference to any specific regulations, procedures or guidelines for competent authorities on this subject. Is a periodic monitoring report submitted by operators? Provide information on the representative frequency for the submission of such information. In cases of differences between sectors, provide information if available. 13.2. To the extent available, and if not submitted in the reporting under the Recommendation providing for minimum criteria for environmental inspections in the Member States, provide representative information, as regards installations falling under the scope of Directive 96/61/EC, on the following issues:  the carrying-out of on-site inspections and the taking of samples (type, number, frequency),  types and numbers of actions (e.g. sanctions or other measures) taken as a result of accidents, incidents and non-compliance with permit conditions. 14. Information and participation of the public (Articles 15, 15(a)) 14.1. What, if any, significant changes have there been since the last reporting period to transposing legislation providing for information and participation of the public in the permit procedure, as required by Directive 96/61/EC (Articles 15 and 15(a)) as amended by the Directive 2003/35/EC of the European Parliament and of the Council (1)? What has been the effect upon competent authorities, permit applicants and the public concerned of the amended requirements? 15. Transboundary cooperation (Article 17) 15.1. Have there been instances in the reporting period of the use of Article 17 requirements in respect of transboundary information and cooperation? Provide examples illustrative of the general procedures used. 16. Relationship with other community instruments 16.1. How do Member States generally view the effectiveness of Directive 96/61/EC, inter alia in comparison with other Community environmental instruments? Based on relevant studies and analysis, if available, what have been the estimated environmental benefits and costs (including administrative and compliance costs) of implementing the Directive 96/61/EC? Give references to these studies and analyses. 16.2. What is your practical experience regarding the interface between the permitting requirements under the Directive 96/61/EC and other Community instruments which can apply to installations falling under scope of Directive 96/61/EC? What measures have been taken within national or sub-national legislation or administrative arrangements to increase coherence between implementation of the Directive 96/61/EC and other instruments? Examples of the other Community instruments which may be relevant for this question include:  Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment (2),  Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances (3),  Council Directive 1999/13/EC of 11 March 1999 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations (4),  Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste (5),  Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (6),  Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste (7),  Directive 2001/80/EC of the European Parliament and of the Council of 23 October 2001 on the limitation of emissions of certain pollutants into the air from large combustion plants (8),  Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading (9),  Regulation (EC) No 166/2006. 16.3. Have measures been introduced at national or sub-national levels to streamline the reporting requested by competent authorities from operators under the Directive 96/61/EC and other Community instruments? If available, provide reference to such measures, and any possibilities that you see for improvement of the EU requirements in this area. 17. General observations 17.1. Are there any particular implementation issues that give rise to concerns in your Member State? If so, please specify. PART 2 TEMPLATE FOR RESPONSE TO QUESTION 2.1 Notes: General note: This template is for collection of data on numbers of installations as defined by Article 2(3) and permits as defined by Article 2(9). The numbers for installations and permits will not necessarily be identical because, according to Article 2(9), a permit may cover part of an installation, a whole installation, or more than one installation. Further guidance and explanation in relation to the data sought in Tables 1 and 2 are given in notes 1-9 below. Member States are requested to complete Table 1 as far as possible. Member States may also wish to provide additional comments (for instance as regards site restoration) if necessary to support and explain the data in Tables 1 and 2. The number of permits should include all the permits issued after the date of transposition of Directive 96/61/EC (30 October 1999) for installations still in operation at the end of 2008. 1. For all of the columns numbered 1-10, Table 1 provides a template for collection of data based on the main Annex I activity of an installation. If possible, the information should be provided at the level of the Annex I subheadings (1.1, 2.3(a), 6.4(b), etc.). The lefthand column therefore sets out the relevant Annex I subheading numbers and a condensed summary of the corresponding activity descriptions (see Annex I to Directive 96/61/EC for the full descriptions including thresholds). In completing Table 1, care should be taken not to count the same installation or permit more than once, even if it covers several activities. Where an installation or permit comprises activities under two or more Annex I categories, therefore, it should be listed against only one Annex I category (e.g. the one that best describes the installation or permit). 2. Columns 1 and 3 request a simple count of the numbers of new and existing installations respectively, for each main Annex I activity type, that were operating at the end of the reporting period. Existing installations are those determined according to Article 2(4) of Directive 96/61/EC, and new installations are all others. Column 8 then simply represents the sum of the figures in columns 1 and 3. 3. Column 2 requests data on the number of permits granted to new installations in accordance with Article 4 by the end of the reporting period. As noted in the general note above, this will not necessarily be the same as the number of installations, even if all new installations have been fully permitted. 4. Columns 4-6 cover the various ways in which existing installations can be made subject to permits that are considered compliant with Directive 96/61/EC. These are as follows: (a) the granting of a permit in accordance with the procedure set down by Articles 6 and 8. Column 4 refers to such a permit as a new permit. The figures include any such new permits granted as a consequence of a proposed substantial change. (b) as an alternative to applying the procedure of Articles 6 and 8, Article 5(1) allows a competent authority to bring existing installations into compliance by reconsidering and, where necessary, by updating the conditions to which the installations were already subject, e.g. under what might be termed a pre-IPPC permit (i.e. a permit issued under legislation preceding implementation of the Directive 96/61/EC). Column 5 requests data on those cases where the conditions of such a pre-IPPC permit were reconsidered, but no updating was undertaken because the conditions were considered to already comply with the requirements of Directive 96/61/EC. (c) column 6 similarly requests data on those cases where the conditions of a pre-IPPC permit were reconsidered, and the conditions were subsequently updated in order to comply with Directive 96/61/EC. This includes any such permits where the reconsideration and updating was brought about as a consequence of a proposed substantial change. 5. Column 7 requests data on any permits for existing installations which had yet to be issued, or reconsidered and updated if appropriate, at the end of the reporting period, in conflict with the requirements of Article 5(1). Member States are requested to describe how they are handling any such outstanding permit requirements. 6. Column 9 request data on the number of applications for permits (or permit updates) from operators of existing or new installations in respect of a proposed substantial change as defined by Article 2(10(b)) that were determined during the reporting period. This includes substantial changes to installations that have already been made subject to compliance with Directive 96/61/EC. 7. Column 10 request data on any permits for existing installations which had yet to be issued, or reconsidered and updated if appropriate, at the end of October 2007, in conflict with the requirements of Article 5(1). Member States are requested to describe how they are handling any such outstanding permit requirements. 8. Although Member States are generally requested to report by the main activity types listed in Table 1 to the extent possible, it is recognised that the chemical sector is especially complex in this regard, and that many chemical installations carry out more than one activity as defined in the subheadings of Heading 4. Member States are therefore requested to report by the subheadings if the data are available, but otherwise to report only the overall figures for Heading 4 (i.e. no figures for individual subheadings). 9. Table 2 aims at providing the total number of permits considered compliant or outstanding at the end of the reporting period. The first row represents the sum of the totals of columns 2, 4, 5 and 6 of Table 1. The second row represents the total of column 7 of Table 1. Table 1 Installation type based on Annex I activity to Directive 96/61/EC (see note 1) Permits for NEW INSTALLATIONS (Article 4) Permits for EXISTING INSTALLATIONS (Article 5(1)) 1. No of new installations operating at end 2008 (see note 2) 2. No of permits granted by end 2008 (see note 3) 3. No of existing installations operating at end 2008 (see note 2) 4. No of new permits granted under Arts. 6 and 8 by end 2008 (see note 4a) 5. No of pre-IPPC permits reconsidered but not updated by end 2008 (see note 4b) 6. No of pre-IPPC permits reconsidered and updated by end 2008 (see note 4c) 7. No, if any, of outstanding permits at end 2008 (in conflict with the Directive), (see note 5) 8. No of installations (1+3) 9. No of applications for substantial changes determined during the reporting period (see note 6) 10. No, if any, of outstanding permits at end Oct. 2007 (in conflict with the Directive), (see note 7) 1. Energy 1.1. Combustion 1.2. Mineral oil and gas refining 1.3. Coke ovens 1.4. Coal gasification and liquefaction 2. Ferrous metals 2.1. Metal ore roasting/sintering 2.2. Producing pig iron or steel 2.3 (a) Hot-rolling mills 2.3 (b) Smitheries 2.3 (c) Applying fused metal coats 2.4. Foundries 2.5 (a) Producing non-ferrous crude metals 2.5 (b) Smelting non-ferrous metals 2.6. Surface treatment of metals and plastic 3. Minerals 3.1. Producing cement or lime 3.2. Producing asbestos 3.3. Manufacture of glass 3.4. Melting minerals 3.5. Manufacture of ceramics 4. Chemicals (see note 8) 4.1. Producing organic chemicals 4.2. Producing inorganic chemicals 4.3. Producing fertilisers 4.4. Producing plant health products/biocides 4.5. Producing pharmaceuticals 4.6. Producing explosives 5. Waste 5.1. Disposal or recovery of hazardous waste 5.2. Incineration of municipal waste 5.3. Disposal of non-hazardous waste 5.4. Landfills 6. Other 6.1 (a) Producing pulp 6.1 (b) Producing paper and board 6.2. Pretreatment or dyeing of fibres or textiles 6.3. Tanning hides and skins 6.4 (a) Slaughterhouses 6.4 (b) Treatment and processing of food products 6.4 (c) Treatment and processing of milk 6.5. Disposal or recycling of animal carcasses 6.6 (a) Intensive rearing of poultry 6.6 (b) Intensive rearing of production pigs 6.6 (c) Intensive rearing of sows 6.7. Surface treatment using organic solvents 6.8. Producing carbon or electrographite Totals Table 2 Totals (see note 9) Total number of permits considered compliant (Table 1 columns 2 + 4 + 5 + 6) Total number, if any, of outstanding permits at end 2008 (in conflict with the Directive) (Table 1 column 7) (1) OJ L 156, 25.6.2003, p. 17. (2) OJ L 175, 5.7.1985, p. 40. (3) OJ L 10, 14.1.1997, p. 13. (4) OJ L 85, 29.3.1999, p. 1. (5) OJ L 182, 16.7.1999, p. 1. (6) OJ L 327, 22.12.2000, p. 1. (7) OJ L 332, 28.12.2000, p. 91. (8) OJ L 309, 27.11.2001, p. 1. (9) OJ L 275, 25.10.2003, p. 32.